UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6725


ERIC M. MCMILLIAN; DARRYL LAFACE,

                Plaintiffs - Appellants,

          v.

SHERIFF DONNIE HARRISON; CANTEEN FOOD SERVICES; SHAW FOOD
SERVICES COMPANY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:13-ct-03259-D)


Submitted:   October 20, 2014              Decided:   October 28, 2014


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric M. McMillian, Darryl LaFace, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Eric     M.     McMillian     and    Darryl     LaFace     appeal     the

district court’s order and judgment dismissing their 42 U.S.C.

§ 1983 (2012) civil rights complaint, which they filed while

detained at the Wake County Detention Center.                   For the reasons

that follow, we affirm the judgment.

           The district court first denied McMillian’s request to

proceed   without     prepayment       of    the    filing     fee,   found      that

McMillian did not allege that he was under imminent danger of

serious   physical       injury,   and      dismissed    him   from   the     action

pursuant to 28 U.S.C. § 1915(g) (2012).                  We have reviewed the

record, including the dismissal orders identified as qualifying

strikes pursuant to § 1915(g), and find no reversible error.

Accordingly, we affirm McMillian’s dismissal from the suit for

the reasons stated by the district court.                      See McMillian v.

Harrison, No. 5:13-ct-03259-D (E.D.N.C. Mar. 4, 2014).

           The district court later dismissed without prejudice

the claims raised by LaFace.             On appeal, we confine our review

to the issues raised in the Appellant’s brief.                  See 4th Cir. R.

34(b).    Because neither the informal brief nor the supplemental

informal brief challenges this aspect of the district court’s

disposition,      LaFace    has    forfeited       appellate    review      of    the

court’s order.



                                         2
           Accordingly, while we grant leave to proceed on appeal

in forma pauperis, we affirm the district court’s judgment.               We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      3